Citation Nr: 1603083	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-26 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from January 1983 to August 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a central office hearing. A transcript of the hearing has been associated with the electronic file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 2010 rating decision, the RO denied service connection for sleep apnea. Although notified of the denial in an April 2010 letter, the Veteran did not initiate an appeal. 

2. Evidence associated with the claims file since the April 2010 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 



CONCLUSIONS OF LAW

1. The April 2010 rating decision that denied entitlement to service connection for sleep apnea is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(b), 20.1103 (2015).

2. The evidence received since the April 2010 denial is new and material, and the claim for service connection for sleep apnea is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Given the favorable disposition of the request to reopen the claim, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Petition to Reopen a Claim for Service Connection for Sleep Apnea, to include as Secondary to Service-Connected PTSD 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. § 7105(c). A claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108. "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim. 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Although the RO reopened the Veteran's claim for service connection for sleep apnea in October 2012, this decision is not binding on the Board. The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). If the Board finds that no such evidence has been offered, that is where the analysis must end. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).

At the time of the April 2010 rating decision, the evidence of record included the Veteran's service treatment records, private treatment records, and VA outpatient treatment records. Service treatment records reflect no complaints, treatment, or diagnosis of sleep apnea. At the July 1991 report of medical examination at discharge, clinical evaluation testing reflected no abnormalities. The Veteran also denied having frequent trouble sleeping on his July 1991 report of medical history at discharge. See the July 1991 reports of medical examination and medical history. After discharge from service, the Veteran was afforded a VA sleep study in July 2009. Results revealed a diagnosis of obstructive sleep apnea syndrome with moderate severity. Private treatment records showed no complaints, treatment, or diagnosis of sleep apnea. 

The RO determined in the April 2010 rating decision that while the Veteran demonstrated a current diagnosis of obstructive sleep apnea, there is no evidence of any complaints, treatment, or diagnosis of sleep apnea in service and a nexus linking it back to service. Although notified of the April 2010 rating decision by letter in April 2010, the Veteran did not initiate an appeal and the denial is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103. In addition, no new and material evidence was received within one year of issuance of the April 2010 rating decision. See 38 C.F.R. § 3.156(b).

In February 2012, the Veteran filed a petition to reopen his claim for entitlement to service connection for sleep apnea. During the pendency of the appeal, the Veteran also asserted a new theory of entitlement, i.e., secondary to his service-connected PTSD. A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim. Ashford v. Brown, 10 Vet. App. 120 (1997). Thus, the Veteran must submit new and material evidence as to this theory of entitlement.

The pertinent evidence added to the record since the April 2010 rating decision includes personal statements from the Veteran, a statement from the Veteran's wife, VA outpatient treatment records, and testimony from the July 2015 Board hearing. 

In a May 2012 statement, the Veteran indicated that he had sleeping problems during his military service. He explained that his peers, subordinates, and superiors often complained about his loud and frequent snoring. He admitted to suffering from daytime fatigue and sleepiness, along with weight gain during service. He stated that he has been diagnosed with high blood pressure and heart disease, which are considered long term side effects of sleep apnea. The Veteran's wife also submitted a statement attesting to his sleeping problems in May 2012. She explained that he snores loudly and frequently stops breathing during his sleep. VA outpatient treatment records reflect continuing treatment for sleep apnea. Specifically, at a January 2011 VA primary care visit at his local VA outpatient treatment facility, the Veteran reported being exposed to a great deal of "smut/dirt" when he was in the Persian Gulf War, which could have contributed to his sleep apnea diagnosis. At the July 2015 Board hearing, the Veteran testified that his symptoms for sleep apnea first appeared during his military service. He explained that his roommates would complain about his loud snoring. After discharge from service, the Veteran stated that his wife would also complain of the loud snoring, and has noticed that he frequently stops breathing during his sleep. The Veteran admitted to wearing a continuous positive airway pressure (CPAP) machine nightly, which has caused flashbacks to wearing mission oriented protective posture (MOPP) gear. See the July 2015 Board hearing transcript. 

While the Veteran's wife May 2012 statement and the VA outpatient treatment records are new, they are not material, as they only show continuing current treatment for the Veteran's sleep apnea. However, the Board finds that the assertions made by the Veteran in his May 2012 statement and at the July 2015 Board hearing, when presumed credible for the purpose of determining whether new and material evidence has been submitted, raise a reasonable possibility of substantiating the claim. Thus, the claim must be reopened. As the Court explained in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the disability at issue, even where this additional evidence is not enough to convince the Board to grant the claim. See also Shade, 24 Vet. App. at 117.

Therefore, as new and material evidence has been received, the claim is reopened. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim for service connection for sleep apnea, to include as secondary to service-connected PTSD, is reopened.



REMAND

Remand is required to obtain a VA examination and medical opinion to resolve the question of whether the Veteran's sleep apnea is caused by his military service, or in the alternative, caused or aggravated by his service-connected PTSD. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for all his sleep apnea. After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or electronic file. 

A specific request should be made for any records of treatment from the Washington DC VA Medical Center from February 2015 to the present. 

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented. 

2. After the above development has been completed Schedule the Veteran for a VA sleep apnea examination, to be conducted by a qualified examiner. Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions. The following considerations will govern the examination: 

a. The electronic file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. The examiner must review the Veteran's statements, as well as service treatment records and personnel records in conjunction with the examination. Any special diagnostic studies deemed necessary must be performed. 

c. With respect to the review of the claims file, the Board calls the examiner's attention to the following:

* The Veteran claims that his sleep apnea is caused by his military service, or in the alternative, caused by his service-connected PTSD. 

* Service treatment records reflect no complaints, treatment, or diagnosis of sleep apnea. At the July 1991 report of medical examination at discharge, clinical evaluation testing reflected no abnormalities. The Veteran also denied having frequent trouble sleeping on his July 1991 report of medical history at discharge. 

* In July 2009, the Veteran was afforded a VA sleep study. Results revealed a diagnosis of obstructive sleep apnea syndrome with moderate severity. He was placed on a CPAP machine. 

* At a January 2011 VA primary care visit at his local VA outpatient treatment facility, the Veteran reported being exposed to a great deal of "smut/dirt" when he was in the Persian Gulf War, which he concluded could have contributed to his sleep apnea diagnosis. 

* At the July 2015 Board hearing, the Veteran testified that his symptoms for sleep apnea first appeared during his military service. He explained that his roommates would complain about his loud snoring. After discharge from service, the Veteran stated that his wife would also complain of the loud snoring and also noticed that he frequently stopped breathing during his sleep. The Veteran admitted to wearing a CPAP machine nightly, and indicated that the CPAP mask induces memories and flashbacks to service and wearing MOPP gear. See the July 2015 Board hearing transcript. 

(i) All indicated tests and studies must be performed. The examiner must provide a diagnosis for each identified sleep disorder. In regard to EACH identified disorder, namely sleep apnea, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service. The examiner must also provide an opinion as to whether the Veteran's sleep apnea was caused by or aggravated beyond the normal progression (chronically worsened) by his service-connected PTSD. 

d. All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report. 

2. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


